
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 938
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Thompson of
			 California (for himself, Mr. Gene Green
			 of Texas, Mrs. Bono Mack,
			 and Mr. Bilbray) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the leaders of Congress and other legislative branch
		  offices should work together to establish and implement a coordinated program
		  for the reuse, recycling, and appropriate disposal of obsolete computers and
		  other electronic equipment used by offices of the legislative
		  branch.
	
	
		Whereas electronic waste (or “e-waste”) that is generated
			 from obsolete computers and other electronic equipment is rapidly becoming a
			 serious concern to State and local governments;
		Whereas e-waste is one of the fastest growing sectors in
			 the solid waste stream;
		Whereas the disposal of e-waste is essentially unregulated
			 at the Federal level;
		Whereas e-waste generated in the United States is most
			 likely to be exported to developing countries;
		Whereas the Government Accountability Office (GAO) has
			 found that, “A substantial quantity [of exported used electronics] ends up in
			 countries where the items are handled and disposed of in a manner that
			 threatens human health and the environment”;
		Whereas GAO has also found that “Federal agencies … are
			 not required to track the ultimate destination of their donated or recycled
			 e-waste” and therefore “have little assurance that their e-waste is ultimately
			 disposed of in an environmentally responsible matter”;
		Whereas the United States has a growing domestic e-waste
			 disposal industry that employs hard-working Americans;
		Whereas the United States owns and operates UNICOR, the
			 trade name for Federal Prison Industries, Inc., which employs offenders
			 incarcerated in correctional facilities under the Federal Bureau of
			 Prisons;
		Whereas UNICOR operates 8 e-waste recycling facilities in
			 direct competition to privately owned and operated e-waste disposal facilities
			 in the United States;
		Whereas the Basel Action Network (BAN) has designed the
			 e-Stewards Standard for Responsible Recycling and Reuse of Electronic
			 Equipment, which forbids the export of e-waste to developing countries and the
			 use of prison labor for recycling services; and
		Whereas Congress should lead by example to address this
			 growing problem: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the leaders of the House of Representatives, the Senate,
			 and other legislative branch offices should work together to establish and
			 implement a coordinated program for the reuse, recycling, and appropriate
			 disposal of obsolete computers and other electronic equipment used by offices
			 of the legislative branch, using only those companies certified by accredited
			 e-Stewards certification bodies to be in conformance with the requirements of
			 the e-Stewards Standard for Responsible Recycling and Reuse of Electronic
			 Equipment.
		
